        Case
         Case1:10-cv-05777-LAP
              1:10-cv-05777-LAP Document
                                 Document325-1 Filed09/07/21
                                          329 Filed  09/02/21 Page
                                                               Page11ofof11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

  JONATHAN BERALL, M.D., M.P.H.,

                          Plaintiff,
                                                          C.A. No.: 1:10-cv-05777-LAP-DCF
          v.

  PENTAX OF AMERICA, INC., HOYA
  CORP., HOYA DIGITAL SOLUTIONS
  CORP., and TELEFLEX MEDICAL
  INCORPORATED,

                          Defendants.



                            [PROPOSED] ORDER OF DISMISSAL


        In consideration of the parties’ Stipulated Motion for Dismissal of all claims with prejudice

asserted between Dr. Jonathan Berall (hereinafter “Berall”), and defendants HOYA Corp.; HOYA

Digital Solutions Corp.; and Pentax of America, Inc. (hereinafter collectively “HOYA”), the

Stipulated Motion for Dismissal is GRANTED, and it is ORDERED, ADJUDGED AND

DECREED that all claims asserted in this suit between Berall and HOYA are hereby dismissed

with prejudice. This order does not dismiss Berall’s claims against defendant Teleflex Medical,

Inc., which remain pending.

        It is further ORDERED that each party will be responsible for its own costs and attorneys’

fees.

                 7th
SO ORDERED this __________day     September 2021
                              of __________


                                              ___________________________________
                                              ____________________________________
                                              HONORABLE LORETTA A. PRESKA
                                              UNITED STATES DISTRICT JUDGE
